Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00706-CR

                                      Leo WELDER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 7, Travis County, Texas
                            Trial Court No. C-1-CR-10-216013
                     The Honorable Elisabeth A. Earle, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 30, 2013.


                                              _________________________________
                                              Rebeca C. Martinez, Justice